Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the amendment, remarks filed on 07/06/2022 and the Examiner’s Amendment.
2.	Claims 1, 6, 7-8, 11, 13 have been amended. (See the also the Examiner’s Amendment).
3.	Claims 2 and 12 have been canceled.
4.	Claims 1, 3-11 and 13-20 are allowed. 

	EXAMINER’S AMENDMENT	
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael Mehrman (Reg. No. 40,086) on 07/18/2022.
The application has been amended as follows:
In the claims:
Claims 1, 11 and 13 have been amended.
Claim 1 (Currently Amended)
In claim 1, line 7 after “over the network”; insert 
--wherein the first controller and the second controller comprise processors;--

Claim 11 (Currently Amended)
In claim 11, lines 1-4 should be replace by 
-- A method for controlling Internet-of-things devices  comprising a synchronization loop in which a first controller and a second controller change roles as a master node and a backup node to provide a network access continuously while upgrading or evaluating service states of the first controller and the second controller; wherein the first controller and the second controller comprising processors; --

Claim 13 (Currently Amended)
In claim 13, line 2 after “second”, insert – controller –

REASON FOR ALLOWANCE
6.	The following is an examiner’s statement of reason for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitation a system/ method comprising a plurality of Internet-of-thins devices comprising a first controller and a second controller; wherein the first and second controllers provide a network access through a synchronization loop in which the first and second controllers change roles as a master node and a backup nodes to provide the network access wherein the first controller performs a role of a master node periodically repeating a synchronization loop including querying 
sensors, reading sensor responses, applying logic rule, and outputting calculation and rule evaluation results; wherein the second controller performs the role of the backup node repeating the same synchronization loop as the first controller without outputting its calculation and rule 
evaluation results, validates the calculation and rule evaluation results of the first
 controller, and if the second controller determines that the first controller has failed, 
initiates a failover procedure in which the second controller takes over the role of the 
master node outputs its calculation and rule evaluation results, and sends a demotion signal to the first controller indicating that the first controller has been demoted to the 
role of the backup node; and if the first controller is operational when it receives demotion signal from the second 
controller, the first controller relinquishes control of the outputs and assumes the role of a backup node.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.

Falash (US 20090099824) discloses:  systems for users that are geographically distributed relative to each other and connected by communications links such as a network or the Internet. A synchronizer system is also provided that allows for action of simulated entities relying on localized closed loop controls to cause the entities to meet specific goal points at specified system time points.  The second computer system further has a master synchronizer transmitting over the network route data; The first computer system has a slave synchronizer receiving the route data, remedial action taken by the slave synchronizer of the invention to circumvent an obstruction. the transfer of control of a client object from a master synchronizer at one computer system to a master controller at a second computer system. a system of master and slave synchronizers or controllers is provided that may be used with the physics based system of the invention to enhance the synchronization of the system.

Mochida (US 20150195102) discloses: In a ring network including an old master node, a new master node is used as a replacement for the old master node. During replacement operation, when detecting that two ring ports of the new master node are set in link-up state, The new master node can monitor the status of the ring network by receiving the health check frame. The monitoring apparatus monitors the condition of the ring for any failure by sending health check frames from two ring ports connected to the ring and changes the states of the ring ports upon detection of a failure. As a result, the communication path for the data transmitted in the ring is switched to a path which does not include the failed part. to prevent generation of a loop in the ring network, and to ensure the continuity of communications through failure monitoring on the ring. operations when a failure occurs in a backup switch configured for a master node in the network system of Embodiment 1 of this invention.

Wu (US 20040117562 ) The memory controller 14A may be configured to update the contents of partner-reflected region 22 in response to a write request received from partner controller 14B via the memory-to-memory interconnect 18; other memory that includes a partner-reflected region 22 may be included in a backup node that merely mirrors the write cache of the master node (unless the master node fails).
Title: Fault Tolerant Mechanisms for SDN Controllers, author: Liran Sidki et al, published on 2016.
Title: Inter-controller traffic t support consistency in ONOS clusters, author:  AS Muqaddas, published on 2017.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571-272-3696.
The examiner can normally be reached on Monday-Thursday from 7:00 A.M. to 3:30 P.M and 7:30 P.M – 9:30 P.M (E.T). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente  can be reached at (571) 272-3652.  The fax number for this group is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the USA or Canada) or (571) 272-1000.

/CHAMELI DAS/Primary Examiner, Art Unit 2196